953 F.2d 1392
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
STATE OF KANSAS, ex rel. Mike HAYDEN, Governor, Plaintiff-Appellant,v.UNITED STATES of America;  Federal Emergency ManagementAgency, a Federal Government Agency;  Robert H.Morris, Acting Director of the FederalEmergency Management Agency,Defendants-Appellees.
No. 90-3362.
United States Court of Appeals, Tenth Circuit.
Jan. 23, 1992.

Before SEYMOUR and STEPHEN H. ANDERSON, Circuit Judges, and OWEN,* District Judge.
ORDER AND JUDGMENT**
SEYMOUR, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The cause is therefore ordered submitted without oral argument.


2
The State of Kansas appeals from an order of the district court dismissing this action against the United States, the Federal Emergency Management Agency, and Robert H. Morris.   We have carefully reviewed the state's contentions, and we are not persuaded that the district court committed reversible error.   Accordingly, the judgment of the district court is AFFIRMED.



*
 The Honorable Richard Owen, United States District Judge for the Southern District of New York, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3